      Case 1:21-cr-00377-AKH Document 38 Filed 07/29/21 Page 1 of 1




                                             July 28, 2021

BY ECF
Honorable Alvin K. Hellerstein       So ordered.
United States District Judge
Southern District of New York        /s/ Hon. Alvin K. Hellerstein
500 Pearl Street                     July 29, 2021
New York, NY 10007

       Re:   United States v. Windelson Montero,
             21 Cr. 377 (AKH)

Dear Judge Hellerstein:

       I write with the consent of the government and Pretrial Services to
request that the Court modify Mr. Montero’s bail conditions to permit him to
reside at Covenant House, a youth housing, education, food security, and
vocational support program in Manhattan.

      Mr. Windelson is currently required to reside with his cousin Cristian
Manuel Soriano Martell in Patterson, New Jersey. But Mr. Soriano Martell
will move to Pennsylvania in the next several days, leaving Mr. Montero
undomiciled. Upon a referral from the Federal Defenders social work
department, Mr. Montero and his mother visited Covenant House today and
met with intake. Covenant House anticipates having a bed available for Mr.
Montero tomorrow.

                                             Respectfully submitted,

                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8749 / (646) 846-2622

cc:    AUSA Matthew Weinberg
       USPSO Joshua Rothman (by email)
